DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “machine tool” of claim 10 must be shown or the feature(s) canceled from the claim(s).  (While Figures 1-3 of the drawings filed on 4/8/2019 show the motor spindle, they do not show the “machine tool” that is set forth in claim 10 as comprising the “motor spindle according to claim 1”).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“at least one machining element that is rotatable about a machining axis and is driven by the rotor unit” in claim 5 (noting that the term “machining” is a verb, such that the claim recites at least one element for performing the function of machining);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lines 1-4 of claim 1 state, “A motor spindle comprises:  a first electromagnetic drive system comprising a stator unit and a rotor unit and a second electromagnetic drive system comprising at least one stator housing, at least one motor, a stator and a rotatable rotor having an outer end portion.”  With respect to this limitation, Examiner would like to point out that Applicant is claiming therein that the second electromagnetic drive system comprises “at least one stator housing” and “at least one motor.”  
As to the specification filed on 4/8/2019, it is noted that it discloses in paragraph [0050] thereof that “the second electromagnetic drive system 20 preferably has drive coils 21 of the stator 18 and permanent magnets 22 of the rotor 23.”  Based on the foregoing, Applicant has disclosure for the second electromagnetic drive system comprising a stator and a rotatable rotor.  Upon further review of said specification filed on 4/8/2019 though, there is no indication that said second electromagnetic drive system further comprises the “at least one stator housing” and the “at least one motor.”  If anything, it appears that the specification teaches that the first electromagnetic drive system, by way of the stator unit (2) thereof, comprises at least one motor and at least one stator housing.  Note that paragraph [0046] of the specification filed on 4/8/2019 states that “the stator unit 2 comprises, inter alia, a stator sleeve 4 of a stator housing 8, a release not disclosed as being an element of the second electromagnetic drive system.  Rather, said stator unit (2) is an element of the first electromagnetic drive system.  Thus, like stated above, it would appear that the first electromagnetic drive system, via the stator unit (2) thereof, comprises the at least one motor (in the form of motor 6) and the at least one stator housing (in the form of stator housing 8).  
With respect to the drawings filed on 4/8/2019, Examiner notes that it cannot be determined therefrom that the “second electromagnetic drive system comprises at least one stator housing [and] at least one motor.”  In the drawings reference character 20 corresponds to the second electromagnetic drive system.  That said, in Figure 1 reference character 20 is pointing to a different element than what reference character 20 is pointing to in Figures 2 and 3.  Moreover, in the drawings reference character 8 corresponds to the at least one stator housing.  That said, in Figure 1 reference character 8 is pointing to a different element than what reference character 8 is pointing to in Figures 2 and 3.  (Note that reference character 6 corresponds to the at least one motor, and reference character 6 points to the same elements in each of Figures 1-3).  Due to the lack of consistency with respect to what reference character 8 and reference character 20 point to, it cannot be determined from the drawings filed on 4/8/22019 that the second electromagnetic drive system (20) comprises at least one stator housing (8) and at least one motor (6).
Since neither the specification nor the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 3-4 of claim 1 state, “a rotatable rotor having an outer end portion.”  This limitation is viewed to be vague and indefinite, because it is unclear if the “outer end portion” is some sort of part or physical element that is, for example, mounted to the rotatable rotor, or if instead the “outer end portion” is an outer end area, for example, of the rotatable rotor.  
Line 8 of claim 1 states, “a front distal end region of the motor spindle.”  This limitation is viewed to be vague and indefinite, because there is no axis or frame of reference for determining what is meant by “front distal end region” of the motor spindle.  
Lines 8-10 of claim 1 state, “wherein the at least one stator housing is arranged at an end portion of the stator unit facing the tool receiver.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how or in what way that the at least one stator housing faces the tool receiver.  Note that lines 11-14 of claim 1 proceed to set forth the at least one motor and the rotatable rotor “are arranged in the at least one stator housing so as to be in the front distal end region of the motor spindle radially adjacent to the tool receiver.”  Thus, the at least one stator housing appears to be radially separated from the tool receiver by the at least one motor and the rotatable rotor.  Also, as can be seen in Figure 1, the stator housing (14) doesn’t even 
Lines 2-3 of claim 2 state, “at least one rotatable front face of the outer end portion of the rotatable rotor” and similarly lines 2-3 of claim 4, lines 2-3 of claim 7, and lines 2-3 of claim 11 each recite therein, “at least one rotatable front face…”  Each recitation of this limitation is viewed to be vague and indefinite, because there is no axis or frame of reference for determining what is meant by “front face” with respect to “the outer end portion of the rotatable rotor.”  
Lines 4-5 of claim 7 state, “an end face of an end region of the rotor unit.”  This limitation is viewed to be vague and indefinite, as it is unclear as to how an “end region of the rotor unit” has an “end face” when said “end region” is an area of the “rotor unit.”  Is the “end region” not in fact an area and rather a specific part/element of the “rotor unit?”
Line 4 of claim 8 states, “a front face of the outer end portion of the rotatable rotor.”  This limitation is viewed to be vague and indefinite, because there is no axis or frame of reference for determining what is meant by “front face” with respect to “the outer end portion of the rotatable rotor.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-11, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walz (Germany Publication No. DE 10348801 B3).  
Note that Walz was previously cited on the PTO-892 mailed on 2/17/2021.  It is also noted that an EPO Machine Translation of Walz is relied upon in the below section.  This translation was provided along with a copy of Walz on 2/17/2021.
Claim 1:  Figure 1 of Walz shows a motor spindle having a first electromagnetic drive system, the first electromagnetic drive system comprising a stator unit and a rotor unit.  With regards to the rotor unit, it comprises a rotor unit rotor (11), a rotor shaft (9), a tool receiver (8), and a pair of constrictions (27, 27').  Furthermore, the rotor unit is rotatable about a rotation axis.  Note that the tool receiver (8) is shown in Figure 1 as receiving within its inner periphery the shank end of a machining tool, and is also shown as holding the shank end of the machining tool via bearings.  Moreover, said tool receiver (8) is shown as being connected to the rotor shaft (9) via a constriction (27) of said pair of constrictions (27, 27').  With respect to said stator unit, it comprises a stator unit stator (12) and a stator unit housing.  Note that at least one bearing unit of the motor spindle is for rotatably supporting the rotor unit in the stator unit.  
Furthermore, the motor spindle comprises a second electromagnetic drive system, which in turn comprises at least one stator housing, a motor (3), a stator (5), and a rotatable rotor.  With regards to the rotatable rotor, it comprises a rotor element (6), a hollow shaft (26), and a rotatable housing element (22).  The elements of the first and second electromagnetic drive systems can be seen on the following page in annotated Figure 1 of Walz.  

    PNG
    media_image1.png
    746
    1003
    media_image1.png
    Greyscale

	Referring back to the tool receiver (8), it is arranged in an end region of the rotor unit at a front distal end region of the motor spindle.  Please note that the end region of the rotor unit is a distal end region of the rotor unit.
	As to the at least one stator housing, it is arranged at an end portion of the stator unit.  More specifically, the at least one stator housing it arranged at an end portion of the stator unit’s stator unit housing.  Please note that the internal surface of the at least one stator housing faces the tool receiver (8).  This internal surface and the end portion of the stator unit that the at least one stator housing interfaces with can be seen in version 2 of annotated Figure 1 of Walz (next page).  

    PNG
    media_image2.png
    1077
    974
    media_image2.png
    Greyscale

	Further, the motor (3) and the rotatable rotor of the second electromagnetic drive system are arranged in the at least one stator housing so as to be in the front distal end region of the motor spindle radially adjacent to the tool receiver (8).  Please note that version 3 of annotated Figure 1 of Walz shows the dividing line between the front distal end region of the motor spindle and a back proximal end region of the motor spindle.  Since at least portions of the motor (3) and 

    PNG
    media_image3.png
    777
    1049
    media_image3.png
    Greyscale

Claim 2:  As can be seen in Figure 1 of Walz, the rotatable housing element (22) comprises a rotatable front face (25) of the outer end portion of the rotatable rotor.  

Claim 3:  As can be seen in Figure 1, the rotatable rotor, which comprises the rotor element (6), the hollow shaft (26), and the rotatable housing element (22), is arranged concentrically with the rotation axis of the rotor unit.  Please note that the rotation axis is shown in Figure 1 as a vertically extending dashed line.  

Claim 4:  The rotatable front face (25) is realized as a tool holder for holding the machining tool.  This is because the rotatable front face (25) holds a cutting tool holder (15) of the machining tool.  Please note that at least one cutting tool (30) is shown in Figure 1 of Walz as being mounted to the cutting tool holder (15).  

Claims 7 and 11:  As can be seen in version 4 of annotated Figure 1, in the direction of the rotation axis, the rotatable housing element (22) is arranged between the at least one bearing unit and an end face of the (distal) end region of the rotor unit.  Moreover, in the direction of the rotation axis, the rotatable housing element (22) is arranged between the at least one bearing unit and an end face of the tool receiver (8).  Thus, claims 7 and 11 are satisfied.  
Please note that the end face of the (distal) end region of the rotor unit and the end face of the tool receiver (8) are one and the same.  This is because the tool receiver (8) is part of said rotor unit.  (In the rejection of claim 1 it was explained that the rotor unit comprises amongst other elements, the tool receiver (8)).  Therefore, in the direction of the rotation axis from the perspective of Figure 1 of Walz, the lower most surface of the rotor unit is in fact the end face of its tool receiver (8).  

    PNG
    media_image4.png
    1027
    983
    media_image4.png
    Greyscale


Claim 8:  As was stated within the rejection of claim 1, the second electromagnetic drive system comprises at least one stator housing, a motor (3), a stator (5), and a rotatable rotor.  As to the rotatable rotor, it was advised in the rejection of claim 1 that is comprises a rotor element (6), a hollow shaft (26), and a rotatable housing element (22).  Due to the rotatable rotor being an element of the second electromagnetic drive system, the rotatable housing element (22) of said rotatable rotor is also an element of said second electromagnetic drive system.  


Claim 9:  As was stated within the rejection of claim 1, the first electromagnetic drive system comprises the stator unit and the rotor unit.  Regarding the stator unit, it was advised in the rejection of claim 1 that it comprises a stator unit stator (12) and a stator unit housing.  Due to the stator unit being an element of the first electromagnetic drive system, the stator unit stator (12) of said stator unit is also an element of said first electromagnetic drive system.  Noting this, as can be seen on the following page in version 5 of annotated Figure 1, the stator unit stator (12) is arranged in a radial direction with respect to the rotation axis between the at least one bearing unit and an outside face of the at least one bearing device for supporting the rotor unit in the stator unit.  Please note that the at least one bearing device supports the proximal end of the rotor unit’s rotor shaft (9) via the at least one bearing unit.  Since the stator unit stator (12) is arranged in the radial direction between the at least one bearing device and the at least one bearing unit, the first electromagnetic drive system (of which the stator unit stator (12) is an element) is arranged between the at least one bearing device and the at least one bearing unit.  


    PNG
    media_image5.png
    910
    896
    media_image5.png
    Greyscale

Claim 10:  Per Walz, the motor spindle/spindle arrangement is suitable tools for internal or external machining [EPO machine translation, paragraph 0028].  Both a suitable tool for internal machining and a suitable tool for external machining constitute a machine tool having the motor spindle/spindle arrangement according to claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Walz (Germany Publication No. DE 10348801 B3) in view of Murai (U.S. Patent No. 7,048,479 B2).  
Note that Murai was cited on the PTO-892 mailed on 2/17/2021.
Claim 5:  Note that line 2 of claim 5 sets forth, “at least one machining element.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function of machining and the generic placeholder is not preceded by a structural modifier.  As a result, the at least one machining element is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and is interpreted as comprising the following per paragraph [0051] of the specification, as well as equivalents thereto.  (The bolded portion(s) of paragraph [0051] correspond to the structure of the “changing device”).  
[0051] Additionally provided is an advantageous motor bearing 27, in particular, a cross roller bearing 27, for supporting the rotor 23, which is rotatable about the rotation axis 15 in the stator 18, and at least one sensor 29, or rotary transducer/encoder. The angular position, or position of the rotor 23 in relation to the stator 18, can thus be sensed and, for example, by means of a control/monitoring unit, not represented, the thus advantageously known position/angular position of the rotor 23, or of the rotatable housing element 9, can be used to determine and set/define the position of a machining tool 30 having a tool element 31, such as a drill bit, milling cutter or the like.

	With respect to Walz, it can be seen in Figure 1 that the machining tool includes a cutting tool holder (15) and at least one cutting tool (30).  Per Walz, the machining tool is a drilling tool.  (Please note that the machining tool is referred to as a rotating tool, in particular a drilling tool in paragraph [0001] of the EPO Machine Translation).  Note that the cutting tool holder (15) and 
Alternatively, the machining element (15+30) of Walz constitutes an equivalent of the “machining element” of dependent claim 10.  This will now be explained.  
First, the machining element (15+30) carries out the function specified in dependent claim 10, said function being machining.  Per Walz, the machining tool is a drilling tool.  (Please note that the machining tool is referred to as a rotating tool, in particular a drilling tool in paragraph [0001] of the EPO Machine Translation).  Note that machining/drilling of a workpiece is carried out by engaging a cutting edge of the at least one cutting tool (30) of the machining element (15+30) with said workpiece.  Further, the machining element (15+30) of Walz isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, said machining element (15+30) performs the identical function specified in the claim (the identical function being machining), and produces substantially the same results as the corresponding “machining element (31)” of Applicant.  
Also, the machining element (15+30) of Walz is rotatable about a machining axis, and said machining element (15+30) is driven about the machining axis by the rotor unit.  Walz though, does not disclose the machining axis being “arranged at an acute angle or at right angles to the rotation axis of the rotor unit.”  Rather, in the motor spindle, the machining axis and the rotation axis extend parallel to one another.  

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor spindle of Walz with the tool storage unit (9), the tool changer (10), and the machining tools (7, 7') of Murai, including the machining tool (7') of Figure 3 of Murai, so as to expand the capabilities of the motor spindle of Walz by enabling said motor spindle to machine a given workpiece with any of a number of machining tools, including but not limited to, for example, the machining tool of Walz and the machining tool (7') of Figure 3 of Murai.  In making this modification it is noted that when the machining tool (7') of Figure 3 of Murai is mounted by the tool changer (10) to motor spindle of Walz, the machining element (12) of said machining tool (7') is rotatable about the machining .  

Claim 6, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Walz (Germany Publication No. DE 10348801 B3) in view of Murota et al. (U.S. PG Publication No. 2005/0238447 A1).
Note that Murota et al. was cited on the PTO-892 mailed on 2/17/2021.
Claim 6:  Walz does not provide disclosure on the motor spindle “further comprising at least one position sensor for sensing a rotational angle position of the rotatable rotor and/or of the at least one rotatable housing element.”  
Murota et al.; however, shows a magnetic sensor (5b) for detecting the rotational angle and rotational velocity of a spindle motor (5a) [paragraph 0042].  Since the magnetic sensor (5b) detects rotational angle, said magnetic sensor (5b) is a position sensor.  Per Murota et al., a spindle (2b) and the spindle motor (5a) are joined together by a coupling means (2c) (please see Figure 1) at a predetermined speed ratio, for example, 1 to 1.  Positions in the rotational direction of the spindle (2b) are detected by the magnetic sensor (5b) mounted on the spindle motor (5a).  With this setup, the spindle (2b) can move rotationally move to any angle and stop according to a command from a measurement cycle program (6b) stored in a nonvolatile memory (6a) in a numerical controller (6) [paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotatable rotor of the motor spindle of Walz with the magnetic sensor (5b) and the numerical controller (6) of Murota et al., so as to provide the added capability of rotationally moving the hollow shaft (26) and the .       

Response to Arguments
With respect to the drawing objections, Applicant argues the following:
As explained during the interview, in regards to the drawing objection with respect to the machine tool limitation recited in claim 10, Applicant respectfully submits that this limitation cited by the PTO was known in the art prior to the U.S. filing date of this application. As such, based on the detail already provided in Fig. 1, and paragraphs [0003]-[0009], [0022], [0025] and [0026] of the present specification, one skilled in the art would fully understand this limitation. Accordingly, a detailed illustration of this feature recited in claim 10 is not essential as stated in 37 C.F.R. § 1.83(a) of the MPEP. Therefore, no drawing changes in regards to the machine tool are believed necessary.

Applicant’s argument has been considered, but is not persuasive.  As can be seen below in 37 C.F.R. §1.83(a) of the MPEP, there is nothing that would indicate that Applicant does not have to show the claimed “machine tool.”  While Applicant argues that “a detailed illustration of this feature recited in claim 10 is not essential as stated in 37 C.F.R. § 1.83(a) of the MPEP,” it is noted that 37 C.F.R. § 1.83(a) of the MPEP actually states that even conventional features in which detailed illustration is not essential for a proper understanding of the invention are to be illustrated in the drawing in the form of a graphical symbol drawing or a labeled representation 
37 C.F.R. §1.83(a) of the MPEP:  The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).”

With respect to the art and Walz, Applicant argues the following:
Contrary to the present invention, DE ‘801 discloses that a spindle device comprises a drive motor 10 and a drive/ring motor 3 that are both arranged in a back end region of the spindle device, which is opposite to a front end region of the spindle device and are connected to a tool holder 15 at the front distal end of the spindle device via shafts 9, 26 and bell-shaped extensions 8, 22 (see Fig. 1 of DE ‘801). DE ‘801 further discloses that a turnstile 17 is firmly connected to the tool holder 15, such that at an outer end of a guide groove 20, in which a slide cam 19, which is arranged on the face of the bell-shaped extension 22 of the main spindle 2, transmits rotary movements and at the same time enables radial feed movements (see Figs. 1 and 2, and paragraph [0023] in the translation of DE ‘801).

In view of the above, there is no disclosure or suggestion in DE ‘801, in any manner, that at least one stator housing is arranged at an end portion of a stator unit facing a tool receiver.  

Applicant’s argument has been considered, but is not persuasive.  In contrast to Applicant’s argument provided above, there is indeed disclosure provided by Walz (DE '801) for “at least one stator housing is arranged at an end portion of a stator unit facing a tool receiver.”  


    PNG
    media_image2.png
    1077
    974
    media_image2.png
    Greyscale

With respect to the art and Walz, Applicant also argues the following:
In view of the above, there is no disclosure or suggestion in DE ‘801, in any manner, that…wherein at least one motor and a rotatable rotor of a second electromagnetic drive system are arranged in the at least one stator housing so as to be in the front distal end region of the motor spindle radially adjacent to the tool receiver, wherein at least one rotatable housing element is arranged on an outer end portion of the rotatable rotor, such that the at least one rotatable housing element can be driven by the rotatable rotor, as now recited in amended independent claim 1.”

Applicant’s argument has been considered, but is not persuasive.  In contrast to Applicant’s argument provided above, it is first noted that the motor (3) and the rotatable rotor of the second electromagnetic drive system are arranged in the at least one stator housing so as to be in the front distal end region of the motor spindle radially adjacent to the tool receiver (8).  Please note that annotated Figure 1 of Walz, which is provided on the next page of this action, shows the dividing line between the front distal end region and a back proximal end region of the motor spindle.  Since at least portions of the motor (3) and the rotatable rotor are disposed below the dividing line, the motor (3) and the rotatable rotor are “in the front distal end region of the motor spindle.”  The annotated figure further shows a line that extends radially outward from the longitudinal axis of the motor spindle.  Noting this, said radial line extends through each of the tool receiver (8), the rotatable rotor (specifically through the transition from the hollow shaft (26) to the rotatable housing element (22) thereof), and the motor (3).  By crossing through these elements, this radial line shows that the motor (3) and the rotatable rotor are disposed so as to be radially adjacent to the tool receiver (8).  Furthermore, when the motor (3) is actuated such that the rotatable rotor is set in rotation about an axis of rotation, a rotatable housing element (22), 
Based on the foregoing, Applicant’s arguments concerning Walz (DE '801) are not found to be persuasive.  

    PNG
    media_image3.png
    777
    1049
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722